DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites “in consideration at least of a furnished braking definition signal with regard to an actuation of a brake pedal of the vehicle by its driver.”  It is not clear what is encompassed by this recitation.  It is not clear what additions are included by the “at least on of” a furnished braking definition signal.  It is further unclear what “with regard to” is intended to convey.  The word “si” should probably be “is”.  Further the entire recitation “in consideration at least of a furnished braking definition signal with regard to an actuation of a brake pedal of the vehicle by its driver, si that an output piston, connected indirectly to the electric motor, of the electromechanical brake booster is displaceable out of 
its initial position by the controlled electric motor,” is generally awkward and confusing.  It is also unclear what “its” refers to.
 	Claim 12 recites “the output piston and an input piston that is indirectly connected to the brake pedal and is displaced by the actuation of the brake pedal;” It is not clear from the claim language what is displaced by the actuation of the brake pedal.
	Claim 12 recites “predefined or specified”.  It is not clear how these terms differ in scope.
	Claim 13 recites “regarding a current speed of the vehicle.”  It is not clear what is intended by “regarding”.
	Claim 14 recites “at least in consideration of a braking dynamics signal regarding a dynamics”.    It is not clear what additions are included by the “at least on of” a braking dynamics signal.  It is further unclear what “with regard to” is intended to convey.   
Claim 15 recites “in consideration at least of a furnished braking definition signal with regard to an actuation of a brake pedal of the vehicle by its driver.”  It is not clear what is encompassed by this recitation.  It is not clear what additions are included by the “at least on of” a furnished braking definition signal.  It is further unclear what “with regard to” is intended to convey.  The word “si” should 
its initial position by the controlled electric motor,” is generally awkward and confusing.  It is also unclear what “its” refers to.
 	Claim 15 recites “the output piston and an input piston that is indirectly connected to the brake pedal and is displaced by the actuation of the brake pedal;” It is not clear from the claim language what is displaced by the actuation of the brake pedal.
	Claim 15 recites “predefined or specified”.  It is not clear how these terms differ in scope.
	Claim 16 recites “an interacting or electromechanical brake booster”.  It is not clear what an “interacting brake booster” is intended to encompass.
Claim 16 recites “in consideration at least of a furnished braking definition signal with regard to an actuation of a brake pedal of the vehicle by its driver.”  It is not clear what is encompassed by this recitation.   It is not clear what additions are included by the “at least on of” a furnished braking definition signal.  It is further unclear what “with regard to” is intended to convey.  The word “si” should probably be “is”.  Further the entire recitation “in consideration at least of a furnished braking definition signal with regard to an actuation of a brake pedal of the vehicle by its driver, si that an output piston, connected indirectly to the electric motor, of the electromechanical brake booster is displaceable out of 
its initial position by the controlled electric motor,” is generally awkward and confusing.  It is also unclear what “its” refers to.
 	Claim 16 recites “the output piston and an input piston that is indirectly connected to the brake pedal and is displaced by the actuation of the brake pedal;” It is not clear from the claim language what is displaced by the actuation of the brake pedal.
	Claim 16 recites “predefined or specified”.  It is not clear how these terms differ in scope.

 	Claim 19 recites “in consideration at least of the detected actuation of the brake pedal,” It is not clear what additions are included by the “at least on of” the detected actuation.
Claim 19 recites “the output piston and an input piston that is indirectly connected to the brake pedal and is displaced by the actuation of the brake pedal;” It is not clear from the claim language what is displaced by the actuation of the brake pedal.
	Claim 19 recites “predefined or specified”.  It is not clear how these terms differ in scope.
 	Claim 20 recites “at least in consideration of a current speed of the vehicle”.  It is not clear what additions are included by the “at least on of” a current speed.
Claim 21 recites “at least in consideration of a braking dynamics variable regarding a dynamics”.    It is not clear what additions are included by the “at least on of” a braking dynamics variable.  It is further unclear what “with regard to” is intended to convey.   

Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest control of an electric motor so that it is only after a displacement of the output piston out of its initial position by at least a predefined limit displacement travel that a frictional engagement exists between the output piston and an input piston that is indirectly connected to the brake pedal and is displaced by the actuation of the brake pedal;  wherein the electronic device is further configured to control the electric motor, during a displacement of the output piston out of its initial position to the limit displacement travel, so that a speed of the output piston displaced out of its initial position by less than the limit displacement travel is at first increased from a reference speed predefined by a pedal speed of the brake pedal to a predefined or specified maximum speed, and is then reduced from the maximum speed to the reference speed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK